Citation Nr: 1627212	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  It was last before the Board in April 2015, when it was remanded for further development.


FINDINGS OF FACT

1. The Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level II in either ear (pursuant to 38 C.F.R. § 4.85).

2. The criteria for rating hearing loss do not adequately contemplate the symptoms of the Veteran's bilateral hearing loss; the exceptional disability picture exhibits interference with employment comparable to that which would warrant a 10 percent evaluation considering the resultant functional impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable schedular evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).

2. The criteria for an extraschedular evaluation of 10 percent for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the September 2007 rating decision.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  Attempts were made to obtain additional private treatment records on remand; however, the Veteran did not return the necessary authorizations to obtain these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street.)  The Veteran's representative also submitted an expedited processing request that indicated the Veteran did not have additional relevant evidence to submit in March 2016.  The Veteran has not identified any additional records that could be used to support the claim for an increased rating for bilateral hearing loss.

The Veteran was provided VA examinations in connection with the claim.  The Board finds the May 2015 examination report, in particular, contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board finds that the May 2015 examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue being adjudicated.  The Board is satisfied that evidentiary development is complete and VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in July 2007.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
40
30
35
40
LEFT
40
35
40
45

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Board notes the results provided do not result in a compensable evaluation.  The examiner noted that an auditory brainstem response (ABR) test was recommended due to suspected exaggerated thresholds.

The Veteran underwent a VA audiological evaluation in March 2009.  The examiner noted that audiological test results were not available as the Veteran "would not provide reliable valid hearing test results."  The examiner further recommended that the Veteran's bilateral hearing loss not be rated on the basis of the evaluation.

The Veteran underwent a VA audiological examination in March 2013.  Again, no audiological test results were provided, as the examiner noted the speech recognition thresholds and the puretone audiometry were not in agreement.  The examiner noted the test was repeated following reinstruction; however, the test results were not valid for rating purposes as they were not indicative of organic hearing loss.  Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear

The Veteran underwent a VA audiological examination in May 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
45
50
50
55
LEFT
50
55
55
60

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear.  The Board notes the results provided do not result in a compensable evaluation.  The examiner noted the Veteran's hearing loss impacted his communication, daily activities, and ability to hear the television and radio.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating.  On July 2007 VA examination, the Veteran's right ear hearing loss was manifested by Level I hearing acuity, and his left ear hearing loss was manifested by Level I hearing acuity.  On May 2015 VA evaluation, the Veteran's right ear hearing loss was manifested by Level II hearing acuity, and his left ear hearing loss was manifested by Level II hearing acuity.  The application of those designations to Table VII results in a noncompensable rating.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a compensable rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted, and further finds that staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

The Board recognizes the Veteran's assertions that he is entitled to a compensable schedular rating for his service-connected bilateral hearing loss, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. 345.  Accordingly, the criteria for a compensable rating for bilateral hearing loss have not been met.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Pursuant to the Board's April 2015 remand, the matter was referred to the Director of Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's service connected bilateral hearing loss.  In February 2016, the Director issued a letter concluding that the record presents no evidence of an exceptional or unusual disability picture that would render the current rating schedule inadequate.  The Director reasoned that the Veteran's hearing loss caused some difficulty communicating at work, primarily by his speech being too low or not understood by others, but that there was no evidence the Veteran required accommodations at work, did not receive promotions, or lost time from work due to the hearing loss.  Nor did the Veteran's other medical records contain evidence of problems communicating due to hearing loss.  When comparing the severity and symptomatology of the service-connected hearing loss with the rating schedule criteria, the current evaluation is adequate.

However, based on the evidence of record, the Board finds that an extraschedular rating is warranted for the Veteran's bilateral hearing loss.  The Board is aware that the Director briefly reviewed the record and concluded that none of the evidence submitted by the Veteran showed a marked interference with employment due to his bilateral hearing loss.  However, the Board notes the existence of several statements from the Veteran's coworkers indicating his bilateral hearing loss did interfere with his job responsibilities.  The coworkers' statements constitute credible and extensive evidence that the Veteran's service-connected bilateral hearing loss results in symptomatology that is not addressed by the rating criteria.  Specifically, the statements describe interference with employment that is not adequately compensated by the regular schedular standards.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.

The only remaining question is what rating should be assigned.  As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala v. McDonald, 27 Vet. App. 447, n. 7 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).  The Board finds his exceptional disability picture exhibits interference with employment comparable to that which would warrant a 10 percent evaluation under the relevant diagnostic criteria at 38 C.F.R. § 4.85.  After consideration of all the evidence of record, the Board finds that the interference is mild, and thus, a 10 percent rating is warranted.  In the Board's judgment, a higher rating of 20 percent would require greater showing of interference at home and in the workplace, but such findings of evidence of additional loss of time from work, interference with promotion, or evidence that the Veteran was unable to (versus had difficulty) understanding others in the work place and at home.

Accordingly, an initial compensable disability rating for bilateral hearing loss on a schedular basis is denied, a 10 percent rating (but no higher) on an extraschedular basis is granted.


ORDER

An initial compensable schedular evaluation for bilateral hearing loss is denied.

An extraschedular disability evaluation of 10 percent is granted for bilateral hearing loss, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


